Mr. Justice Baker delivered the opinion of the court. The order of June 29, as entered in the record by the clerk, was that the defendant have leave “to file his bill of exceptions herein within thirty days from this date.” The.bill of exceptions was signed August 1 and filed August 6. It concludes as follows: “The defendant tenders this, his bill of exceptions, and prays that the same may be signed and sealed by the judge of this court, which is done accordingly this 1st day of August, A. D. 1907.” There is nothing on the •face of the bill to indicate that it was presented to the trial judge within thirty days from June 29. There is in the record no order that the bill be filed nunc pro tunc as of some day within thirty days from June 29. We think that on the record as it was August 1, 1907, the trial judge had then no power or authority to sign the bill of exceptions in said cause. It is well settled, in this state that the record of an order cannot be amended after the close of the term at which it was entered, unless there is some matter of record or quasi record in the cause to amend by. That the stenographic notes of Lindsay attached to his affidavit are not such a memorial paper as can be used as a basis of an order to amend a record, was expressly decided in Hubbard v. The People, 197 Ill. 15. If we are correct in holding that the trial judge had no power to sign a bill of exceptions on August 1, then the document signed by him on that day is not a bill of exceptions, but only a private memorandum. It was not a part of the record on January 9. It was not then properly a part of the files, because the time allowed for filing a bill of exceptions had expired before it was filed. In C., M. & St. P. Ry. Co. v. Walsh, 150 Ill. 607, the bill of exceptions had been signed and filed within the time limited by the order, and was therefore a part of the record which the court might properly examine on a motion to amend the bill of exceptions. We think that the court was without power at the January term to enter an order amending the record of the June term, nunc pro tunc as of that term, for want of a sufficient official or quasi official note or memorandum or memorial paper, preserved as a part of the records of the court, pursuant to law, on which to base the said amendment. The bill of exceptions will therefore be stricken from the record, and as the only errors assigned are that the court erred in overruling defendant’s motion for a new trial and in entering judgment, it follows that the judgment of the Superior Court must he affirmed. Bill of exceptions stricken from the record and judgment affirmed. Mr. Justice Chytbaus took no part in the decision in this case.